Citation Nr: 1531003	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left arm disability.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2010 and May 2013.  In April 2015, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 14, 2015, prior to the promulgation of a decision in the appeal, the Board received testimony from the appellant that a withdrawal of the appeal as to the issue of service connection for a left arm disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of service connection for a left arm disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Concerning the claim for service connection for a left arm disability, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  An appeal may be withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant withdrew the appeal as to the issue of service connection for a left arm disability on the record at his April 2015 Travel Board Hearing.  There remain no allegations of errors of fact or law for appellate consideration, concerning that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a left arm disability is dismissed.


REMAND

The Veteran claims service connection for PTSD resulting from an in-service stressor.  Specifically, he states that he witnessed an assault of another soldier, which resulted in that soldier's death, in December 1977.  He testified that his tour of duty in Korea was extended so that he could testify in the Court-Martial involving the death.  He contends that VA's efforts to obtain verification of the stressor have been "totally ineffectual," and requests that further efforts be made.  He contends that a request to the Air Force Office of Special Investigations erroneously identified the Veteran as the victim, and that no Army agency has been requested to investigate.  

Review of the file discloses that extensive requests for information concerning the claimed incident have been requested from various sources, including National Archives and Records Administration (NARA), first with an individual named MP identified as the victim, and later, when the Veteran said the victim had actually been AS, for that individual.  Moreover, a later request to the Air Force Office of Special Investigations identified both the Veteran and AS as potential subjects, but a negative response was received.  

At his hearing, the Veteran stated that he actually did not know the name of the victim of the assault.  He stated first he submitted his company yearbook, hoping VA could locate the name from the yearbook, and then he did internet research and "found one person that kind of fit the area."  The Board notes that the personnel records of AS have been received, and show that he was in the Air Force until his separation from active duty in June 1977, and that although he died in December 1977, he was attached to the Air Reserve.  The records do not show he was assigned to Korea at the time.  In any event, from the Veteran's hearing testimony, it appears that the Veteran was speculating that AS may have been the victim, based on data apparently related to the date of death.  Therefore, unless indicated by evidence received pursuant to this REMAND, the Board finds that no further development concerning AS need be accomplished.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information that could possibly support a claim).  

The Board also must point out that the file does not contain any orders or other official document indicating that the Veteran was assigned to Korea for only one year.  In any event, it is not uncommon for the initially assigned termination date of an assignment of that length for active duty personnel to be revised, in accordance with evolving military requirements.  Moreover, he was not in "casual" status during his time in Korea; instead, he was assigned to Battery C, 2nd Battalion, 71st ADA - Korea from January 13, 1977, through March 13, 1978, as an "ICWAR-ICC MECH."  On March 14, 1978, he was assigned to "casual" status, noted to be en route to CONUS.  Additionally, personnel records pertaining to the Veteran have already been obtained.  For these reasons, the Board does not find that further searches for personnel records of the Veteran would serve any useful purpose.  Likewise, unit records would not be useful, since the Veteran does not indicate that the victim was in his unit.  

Nevertheless, despite the foregoing, the Board observes that a Court-Martial concerning an assault resulting in the death of a soldier should be well-documented.  The time period and location identified by the Veteran, i.e., December 1977 at Fort Irwin, Korea, are sufficiently specific to warrant a search request.  

If, and only if, the search request yields evidence in support of the Veteran's claimed stressor, then he should be afforded a VA psychiatric examination to determine whether he has PTSD resulting from the event.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repository, e.g., NARA and/or the U.S. Army Crime Records Center, and ask for verification as to whether there were any general Courts-Martial at Fort Irwin, Korea, regarding an assault resulting in death that occurred on that base in December 1977.  
    *  If so, ascertain whether the Veteran provided an affidavit and/or testimony in connection with the Court-Martial proceedings, and, if so, obtain a copy of his affidavit or testimony, or a copy of the entire Court-Martial proceedings.  

2.  If, and only if, the above request results in corroboration of the Veteran's claimed stressor that he witnessed an assault which resulted in death, arrange for the Veteran to undergo a VA psychiatric examination to determine whether he has an acquired psychiatric disability, including PTSD, which was caused or aggravated (i.e., increased in severity) by the in-service stressor.  The electronic claims folder must be available to the examiner in conjunction with the examination, and the rationale for the opinion must be provided.

3.  After completing the above, and any other indicated development, the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, should be readjudicated based on the entirety of the evidence.  If the claim remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


